                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WISCONSIN
                                GREEN BAY DIVISION


UNITED STATES OF AMERICA,

             Plaintiff,

      v.                                                   Case No. 19-CR-67

XENGXAI YANG,

             Defendant.


                          NOTICE OF INSANITY DEFENSE




             Xengxai Yang, by attorney Tom Phillip, provides notice pursuant to

FED. R. CRIM. P. 12.2(a) of his intent to assert at trial a defense of insanity at the

time of the alleged offense. See 18 U.S.C. ' 17. Pursuant to FED. R. CRIM. P.

12.2(c)(3)(disclosing defendant’s expert examination),Yang has already filed Dr.

Johnson’s report. Docket Nos. 28, 29.

             Dated at Green Bay, Wisconsin, this 3rd day of September, 2020.

                                        Respectfully submitted,

                                        s/ Tom Phillip
                                        Tom Phillip, Bar #1023113
                                        Attorney for Defendant
                                        Federal Defender Services of Wisconsin, Inc.

                                                               FEDERAL DEFENDER SERVICES
                                                                       OF WISCONSIN, INC.
                                          1

        Case 1:19-cr-00067-WCG Filed 09/03/20 Page 1 of 2 Document 36
                                                                            801 E. Walnut Street, Second Floor
                                                                            Green Bay, Wisconsin 54301-4401
                                                                            Tel: 920-430-9900
                                                                            Fax: 920-430-9901
                                                                            tom_phillip@fd.org


N:\Cases-Open\Y-Z\Yang, Xengxai - 20-065\Pre-trial\Notice of Insanity Defense.docx




                                                                                                  FEDERAL DEFENDER SERVICES
                                                                                                          OF WISCONSIN, INC.
                                                                                 2

               Case 1:19-cr-00067-WCG Filed 09/03/20 Page 2 of 2 Document 36
